Slip Op. 07-101

               UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                     :
SANGO INTERNATIONAL L.P.,            :
                                     :
            Plaintiff,               :
                                     :
      v.                             :
                                     :
UNITED STATES,                       :  Before: Judith M. Barzilay, Judge
                                     :  Court No. 05-00145
            Defendant,               :
                                     :
WARD MANUFACTURING, INC.,            :
ANVIL INTERNATIONAL, INC.,           :
                                     :
            Defendant-Intervenors.   :
____________________________________:

                                            ORDER

[Case remanded to Commerce for further proceedings.]

                                                    Dated: July 2, 2007

Baker & McKenzie LLP (William D. Outman, II), (Stuart P. Seidel), (Kevin J. Sullivan) for
Plaintiff Sango International, L.P.

Peter D. Keisler, Assistant Attorney General; Jeanne E. Davidson, Director, (Patricia M.
McCarthy), Assistant Director; (Kelly B. Blank), (David S. Silverbrand) Commercial Litigation
Branch, Civil Division, United States Department of Justice; Kemba Eneas, Office of the Chief
Counsel for Import Administration, United States Department of Commerce, of counsel, for
Defendant.

Schagrin Associates (Roger B. Schagrin), (Brian E. McGill), (Michael J. Brown) for Defendant-
Intervenors Ward Manufacturing, Inc., and Anvil International, Inc.

BARZILAY, JUDGE: In accordance with the Court of Appeals for the Federal Circuit’s opinion in

Sango International, L.P. v. United States, No. 2006-1485 (Fed. Cir. May 2, 2007), it is hereby

       ORDERED that this case is REMANDED to the Department of Commerce; it is further
Court. No. 05-00145                                                                  Page 2

          ORDERED that the Department of Commerce consider the factors set forth in 19 C.F.R.

§ 351.225(k)(2) in its examination of whether Plaintiff’s gas meter swivels and nuts fall within

the scope of the antidumping order at issue, Certain Malleable Iron Pipe Fittings from the

People’s Republic of China, 68 Fed. Reg. 69,376 (Dep’t Commerce Dec. 12, 2003); and it is

further

          ORDERED that the Department of Commerce shall submit its findings to the court no

later than September 28, 2007.



          July 2, 2007                                      /s/ Judith M. Barzilay

Dated:________________________                              __________________________
       New York, NY                                               Judge